                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                      Case No. 18-cv-05573-SK
                                   8                     Plaintiff,
                                                                                           ORDER VACATING DEADLINES AND
                                   9              v.                                       SETTING CASE MANAGEMENT
                                                                                           CONFERENCE
                                  10     PREMIUM AUTO-TECH INC., et al.,
                                  11                     Defendants.                       Regarding Docket No. 28
                                  12          On November 15, 2019 Plaintiff Samuel Love and Defendant Premium Auto-Tech Inc.
Northern District of California
 United States District Court




                                  13   filed a notice of settlement and requested that the Court vacate all dates. The Court HEREBY

                                  14   VACATES all pending deadlines and SETS a case management conference for 1:30 p.m. on
                                       February 3, 2020. If the parties have not dismissed this case by February 3, 2020, the Court will
                                  15
                                       reset case deadlines at that time.
                                  16
                                              IT IS SO ORDERED.
                                  17
                                       Dated: November 15, 2019
                                  18
                                                                                       ______________________________________
                                  19
                                                                                       SALLIE KIM
                                  20                                                   United States Magistrate Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
